                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER C. PEETE,

                       Petitioner,

       v.                                                       Case No. 19-C-232

PAUL KEMPER,

                       Respondent.


                                      SCREENING ORDER


       On February 13, 2019, Petitioner Christopher Peete, who is currently incarcerated at

Milwaukee Secure Detention Facility, filed his petition pursuant to 28 U.S.C. § 2254, challenging

his state court conviction for which he is presently under a sentence of confinement. Peete was

convicted of being a felon in possession of a firearm and of bail jumping. On August 5, 2011, Peete

was sentenced to 3.5 years of imprisonment and 3.5 years of supervised release for being a felon in

possession of a firearm to run consecutively to 2 years of imprisonment and 2 years of supervised

release for bail jumping.

       I must give the case prompt initial consideration pursuant to Rule 4 of the Rules Governing

§ 2254 Cases, which reads:

       If it plainly appears from the face of the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
       the judge must order the respondent to file an answer, motion, or other response
       within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to see
whether the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.

        I note that Peete’s petition appears untimely as to his original conviction. A § 2254 federal

habeas petition that challenges a state court conviction is subject to a one-year statute of limitations.

28 U.S.C. § 2244(d)(1). Under § 2244(d)(1)(A), a habeas petitioner has one year from “the date on

which the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review” to file a petition. The limitations period is tolled for “the time during

which a properly filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending.” § 2244(d)(2).

        Peete’s conviction became final and the one-year statute of limitation began to run on

September 10, 2015, ninety days after the Wisconsin Supreme Court denied his petition for review

on June 12, 2015. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). Consequently, Peete had

until September 10, 2016, to file his petition. Although Peete filed a motion for postconviction

relief pursuant to Wis. Stat. 974.06 on October 25, 2017, the motion has no effect on the limitations

period because the period had already expired before the motion was filed. See De Jesus v.

Acevedo, 567 F.3d 941, 943 (7th Cir. 2009). Thus it appears Peete’s petition, dated February 10,

2019, was filed nearly two and a half years after the limitations period had expired.

        In his petition, however, Peete asserts a claim of actual innocence along with other

constitutional claims. “A credible showing of actual innocence may allow a prisoner to pursue his

constitutional claims . . . on the merits notwithstanding the existence of a procedural bar to relief.”

McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). “The actual innocence gateway is narrow,” and

a petitioner’s “procedural default can be excused only if he ‘presents evidence of innocence so


                                                   2
strong that a court cannot have confidence in the outcome of the trial unless the court is also

satisfied that the trial was free of nonharmless constitutional error.’” Gladney v. Pollard, 799 F.3d

889, 896 (7th Cir. 2015) (quoting Schlup v. Delo, 513 U.S. 298, 316 (1995)). A petitioner must

show that “in light of new evidence, ‘it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S. 518, 537 (2006)

(quoting Schlup, 513 U.S. at 327). “[N]ew evidence can take the form of any new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical

physical evidence.” Gladney, 799 F.3d at 896 (internal quotation marks and citation omitted).

Although Peete asserts that there is no evidence that connects him to the firearm, he does not

identify any new evidence that calls into question the validity of his conviction. As a result, absent

the identification of new evidence that previously has not been considered, Peete’s claim of actual

innocence does not appear to excuse his procedural default of untimely filing his petition. Before

dismissing a habeas application for untimeliness, however, a court must grant the petitioner fair

notice and afford him an opportunity to present his position. Day v. McDonough, 547 U.S. 198, 210

(2006).

          I also note that in ground 12 of his petition, Peete alleges that he is back in prison on

revocation of his supervision because his probation officer retaliated against him for complaining

about her and arguing with her. To the extent Peete seeks to challenge the revocation of his

extended supervision, as opposed to his original conviction, his petition would appear timely and

he will be allowed to proceed on that claim, assuming he has exhausted his state court remedies.

No answer will be required until the court determines whether Peete’s challenge to his original

conviction is timely.


                                                  3
       ACCORDINGLY, IT IS ORDERED that within 30 days of the date of this order Peete

shall show cause, if any, why his application for relief under § 2254 is not time-barred. This

includes identifying any new evidence that previously has not been considered in support of his

claim of actual innocence and explaining in detail how it supports his claim. If Peete fails to

respond within 30 days, his claims relating to his original conviction will be dismissed with

prejudice and he will be allowed to proceed only on his challenge to his revocation.

       IT IS FURTHER ORDERED that Respondent shall have 21 days following the filing of

Peete’s brief within which to file a response.

       IT IS FURTHER ORDERED that the plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

               Dated this 1st day of March, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 4
